Citation Nr: 0905684	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  00-08 491	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of an 
allergic reaction to seafood.

2.  Entitlement to a higher initial rating for residuals of a 
fractured left ankle, evaluated as 10 percent disabling from 
April 1, 1998.

3.  Entitlement to a higher initial rating for post-operative 
left mastectomy, evaluated as 10 percent disabling from April 
1, 1998.

4.  Entitlement to an initial compensable rating for tinea 
barbae.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from March 4, 1978, 
to March 31, 1998; he had 2 years, 11 months, and 22 days of 
active service prior to March 4, 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) following a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, and a February 2000 decision by 
the St. Louis, Missouri RO.  

Consideration of the claims for higher initial ratings for 
residuals of a fractured left ankle, post-operative left 
mastectomy, and tinea barbae is deferred pending completion 
of the development set forth in the remand following the 
decision below on the service connection claim.


FINDING OF FACT

The Veteran does not have residuals of an allergic reaction 
to seafood attributable to his active military service.


CONCLUSION OF LAW

The Veteran does not have residuals of an allergic reaction 
to seafood that is the result of disease or injury incurred 
in or aggravated during active military service. 38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.380 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2003, March 2004, and April and September 2006.  Because the 
Veteran filed his claims prior to the enactment of the VCAA, 
complete notice was not provided until after the RO initially 
adjudicated the Veteran's claims.  However, the Veteran's 
claim of service connection was properly readjudicated in 
September 2007, which followed the adequate notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-377 (2006); 
Pelegrini, supra at 120.  Consequently, a remand of the issue 
decided below for further notification of how to substantiate 
the claim is not necessary.

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The September 2006 notification included 
the criteria for assigning disability ratings and for award 
of an effective date, see Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical 
records, and secured an examination in furtherance of his 
claim of service connection.  VA has no duty to inform or 
assist that was unmet.

The Veteran contends that an allergic reaction to seafood is 
related to his military service.  The Veteran's STRs show 
that he had hives in November 1989.  The Veteran's hives were 
not shown to be related to seafood.  In January 1993, he was 
seen for an allergic reaction that followed eating seafood.  
The Veteran reported that he had previously had six episodes 
of allergic reactions, which did not follow eating seafood.  
One reaction reportedly followed exposure to radiation, while 
another followed exercise.  The Veteran's report of medical 
history for his retirement examination in December 1997 did 
not list any allergies, or residuals from his prior allergic 
reaction to seafood in January 1993.

The Veteran was afforded a VA examination in March 1999.  He 
reported that he began experiencing hives in 1987 after he 
was working on some radioactive materials.  He reported that 
since that time, any exposure to shellfish caused hives.  The 
Veteran reported that at times, he would seek emergency room 
care secondary to shortness of breath where he was treated 
with steroids.  He reported that aside from shellfish 
exposure, he was unable to identify what precipitated the 
occurrence of hives.  The Veteran was diagnosed with hives 
directly related to shellfish exposure, intermittent in 
nature, requiring intervention for anaphylactic-type 
reactions. 

The Veteran was afforded a VA examination in April 2007.  The 
examiner reviewed the Veteran's claims file, including his 
medical records.  The Veteran reported that he had some 
allergies that bothered him.  The examiner opined that it was 
apparent that the Veteran had acquired an allergy to 
shellfish.  The examiner explained that the Veteran's type of 
allergy was caused when the immune system of the body 
developed a hypersensitivity to an allergen, in the Veteran's 
case, an allergen contained in shellfish.  The examiner 
further explained that in that regard, the Veteran's 
condition would be considered developmental in nature.  
Therefore, it was the examiner's opinion that the Veteran's 
condition was not caused by any incident or condition which 
occurred in relation to his military service.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

Diseases of allergic etiology, including bronchial asthma and 
urticaria (hives), may not be disposed of routinely for 
compensation purposes as constitutional or developmental 
abnormalities.  Service connection must be determined on the 
evidence as to existence prior to enlistment and, if so 
existent, a comparative study must be made of its severity at 
enlistment and subsequently.  Increase in the degree of 
disability during service may not be disposed of routinely as 
natural progress or as due to the inherent nature of the 
disease.  Seasonal and other acute allergic manifestations 
subsiding on the absence of or removal of the allergen are 
generally to be regarded as acute diseases, healing without 
residuals.  The determination as to service incurrence or 
aggravation must be on the whole evidentiary showing.  
38 C.F.R. § 3.380 (2008).

Here, the Veteran has been diagnosed with an allergy to 
shellfish.  After considering all of the evidence, the Board 
finds that there is no indication that the veteran's allergic 
reaction to shellfish existed prior to service.  Although the 
condition first manifested itself during service, the record 
does not show that the veteran has a current residual 
disability.  Disability for the purposes of a VA compensation 
claim is an impairment of earning capacity.  Allen v. Brown, 
7 Vet. App. 439, 447 (1995)(en banc).  As noted above, acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally regarded as acute 
diseases, healing without residuals.  See 38 C.F.R. § 3.380.  
In this case, no disability resulting from eating shellfish 
in service has been shown in the current record.  The March 
1999 VA examiner noted that the Veteran's hives were 
intermittent in nature.  Additionally, the VA examiner in 
April 2007 opined that the Veteran's allergy was not caused 
by any incident or condition which occurred in relation to 
his military service.  The examiner concluded that it was a 
developmental disease.  It also appears from the record that 
removal of the allergen results in no reaction.  Although 
this type of disability may not be denied solely as a 
constitutional or developmental abnormality, even with 
consideration of the evidence as a whole, the veteran's 
problem is acute, occurring only when exposed to the allergen 
and has a developmental etiology.  Consequently, service 
connection is not warranted.  

Accordingly, the Board concludes that the evidence does not 
show that the veteran experiences a current residual 
disability due to an allergy to shellfish or that he suffers 
from residuals as a result of eating shellfish in service, 
and the criteria for a grant of service connection have not 
been met.  

The Board acknowledges the Veteran's belief that he has 
residuals of an allergic reaction to seafood and that his 
allergy is related to his military service.  However, there 
is no evidence of record showing that the Veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to diagnosis 
of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a) (1) (2008).  Consequently, the 
Veteran's own assertions as to diagnosis and etiology of a 
disability have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim.  The Veteran does not have 
residuals of an allergic reaction to seafood for which 
service connection may be granted.


ORDER

Entitlement to service connection for residuals of an 
allergic reaction to seafood is denied.


REMAND

The case was remanded by the Board for additional development 
in March 2006.  Medical records from VA providers who might 
have treated or evaluated the Veteran's residuals of a 
fractured left ankle, post-operative left mastectomy, and 
tinea barbae were to be obtained.  The Board noted in its 
remand that the Veteran's substantive appeal as to his 
increased rating claims did not appear to have been timely 
received.  However, the Board noted that outpatient treatment 
records were not obtained by the AOJ, and that if records 
pertinent to the issues on appeal were created or maintained 
by VA during the appeal period, and therefore constructively 
of record, the existence of such records would extend the 
appeal period until 60 days after the issuance of a SSOC 
addressing such pertinent evidence.  VAOPGCPREC 9-97; Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  The case was therefore 
remanded to ascertain whether any such evidence existed and 
to apprise the Veteran of the timeliness issue and to present 
evidence on that point.  The AOJ was directed to specifically 
address the issue of timeliness of the appeal.

The Board acknowledges that the Appeals Management Center 
(AMC) sent duty to assist letters in April and September 
2006, asking the Veteran to identify the names, addresses, 
and approximate dates of treatment by VA providers, who may 
have treated or evaluated his residuals of a fractured left 
ankle, post-operative left mastectomy, and tinea barbae.  A 
VCAA notice response received in May 2006 shows that the 
Veteran reported that he did not have any other information 
to provide, and that he was waiting on medical records from 
1977-1981.  There is no indication that any medical records 
were subsequently provided or identified by the Veteran.  

In accordance with the Board's remand, the AMC issued a SSOC 
in September 2007.  However, the SSOC did not address the 
issue of timeliness of the appeal as specifically directed by 
the Board's remand.  In a January 2009 presentation to the 
Board, the Veteran's representative rightly complained about 
the AMC's failure to comply with the Board's remand.

Because the AOJ did not comply with the Board's remand 
orders, the Board must remand yet again.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance, 
and further remand will be mandated).

Accordingly, the appellant's case is REMANDED to the AOJ for 
the following actions:

The AOJ should again address the rating 
issues, specifically addressing the 
issue of timeliness of the appeal.  If 
any benefit sought is not granted, the 
appellant and his representative should 
be furnished with a SSOC and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  The SSOC should, among 
other things, contain a summary of the 
pertinent facts and a summary of the 
laws and regulations applicable to the 
proper filing of appeals, with 
appropriate citations (including 
38 C.F.R. §§ 19.32, 19.34, 20.200, 
20.202, 20.302).  See 38 C.F.R. 
§§ 19.29, 19.31 (2008).  If additional 
pertinent evidence is received from a 
VA source, and the evidence is such 
that it requires extension of the 
appeal period, see VAOPGCPREC 9-97, the 
Veteran should be instructed as to the 
time limit for filing an appeal after 
issuance of the SSOC that addresses the 
newly discovered pertinent VA records.

After expiration of the period allowed for response, the case 
should be returned to the Board for further appellate review, 
if in order.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required by 
the veteran until he is notified by the AOJ.  The veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the AOJ.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


